—In an action, inter alia, to recover on a personal guaranty, the defendant appeals from an order of the Supreme Court, Westchéster County (Bellantoni, J.), entered January 9, 1998, which granted the plaintiffs’ motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with one bill of costs.
In moving for summary judgment, the plaintiffs established prima facie entitlement to recovery on the “Guaranty, Indemnity and Security Agreement” signed by the defendant, and the defendant failed to submit evidence sufficient to raise a triable issue of fact (see, Zuckerman v City of New York, 49 NY2d 557). Bracken, J. P., Pizzuto, Altman and Luciano, JJ., concur.